     Case 2:20-cr-00346-DMG Document 20 Filed 08/11/20 Page 1 of 11FILED Page ID #:189
                                                          CLERK, U.S. DISTRICT COURT


                                                                  08/11/2020

1                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                    DM
                                                              BY: ___________________ DEPUTY
2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                January 2020 Grand Jury

11   UNITED STATES OF AMERICA,                  No.   2:20-cr-00346-DMG
12              Plaintiff,                      I N D I C T M E N T

13              v.                              [21 U.S.C. §§ 841(a)(1),
                                                (b)(1)(b)(vi): Possession with
14   GUSTAVO JACIEL SOLIS and                   Intent to Distribute Fentanyl; 21
     JESSICA SARAH PEREZ,                       U.S.C. §§ 841(a)(1), (b)(1)(C):
15                                              Distribution of Fentanyl and
                Defendants.                     Cocaine; 18 U.S.C.
16                                              § 924(c)(1)(A)(1): Possession of a
                                                Firearm in Furtherance of a Drug
17                                              Trafficking Crime; 21 U.S.C.
                                                § 853, 18 U.S.C. § 924, 28 U.S.C.
18                                              § 2461(c): Criminal Forfeiture]

19

20         The Grand Jury charges:

21                                        COUNT ONE

22                         [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]

23                                   [DEFENDANT SOLIS]

24         On or about May 29, 2020, in Los Angeles County, within the

25   Central District of California, defendant GUSTAVO JACIEL SOLIS

26   knowingly and intentionally distributed N-phenyl-N-[1-(2-

27   phenylethyl)-4-piperidinyl] propanamide (“fentanyl”), a Schedule II

28   narcotic drug controlled substance.
     Case 2:20-cr-00346-DMG Document 20 Filed 08/11/20 Page 2 of 11 Page ID #:190



1                                       COUNT TWO

2             [21 U.S.C. §§ 841(a)(1), (b)(1)(C); 18 U.S.C. § 2(a)]

3                            [DEFENDANTS SOLIS AND PEREZ]

4         On or about June 25, 2020, in Los Angeles County, within the

5    Central District of California, defendants GUSTAVO JACIEL SOLIS and

6    JESSICA SARAH PEREZ, each aiding and abetting the other, knowingly

7    and intentionally distributed N-phenyl-N-[1-(2-phenylethyl)-4-

8    piperidinyl] propanamide (“fentanyl”), a Schedule II narcotic drug

9    controlled substance.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:20-cr-00346-DMG Document 20 Filed 08/11/20 Page 3 of 11 Page ID #:191



1                                      COUNT THREE

2             [21 U.S.C. §§ 841(a)(1), (b)(1)(C); 18 U.S.C. § 2(a)]

3                            [DEFENDANTS SOLIS AND PEREZ]

4         On or about June 25, 2020, in Los Angeles County, within the

5    Central District of California, defendants GUSTAVO JACIEL SOLIS and

6    JESSICA SARAH PEREZ, each aiding and abetting the other, knowingly

7    and intentionally distributed cocaine, a Schedule II narcotic drug

8    controlled substance.

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:20-cr-00346-DMG Document 20 Filed 08/11/20 Page 4 of 11 Page ID #:192



1                                      COUNT FOUR

2             [21 U.S.C. §§ 841(a)(1), (b)(1)(C); 18 U.S.C. § 2(a)]

3                            [DEFENDANTS SOLIS AND PEREZ]

4         On or about July 13, 2020, in Los Angeles County, within the

5    Central District of California, defendants GUSTAVO JACIEL SOLIS and

6    JESSICA SARAH PEREZ, each aiding and abetting the other, knowingly

7    and intentionally distributed N-phenyl-N-[1-(2-phenylethyl)-4-

8    piperidinyl] propanamide (“fentanyl”), a Schedule II narcotic drug

9    controlled substance.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4
     Case 2:20-cr-00346-DMG Document 20 Filed 08/11/20 Page 5 of 11 Page ID #:193



1                                      COUNT FIVE

2                     [21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vi)]

3                                  [DEFENDANT SOLIS]

4         On or about July 29, 2020, in Los Angeles County, within the

5    Central District of California, defendant GUSTAVO JACIEL SOLIS

6    knowingly and intentionally possessed with intent to distribute at

7    least 40 grams, that is, approximately 101.04 grams, of a mixture and

8    substance containing a detectable amount of N-phenyl-N-[1-(2-

9    phenylethyl)-4-piperidinyl] propanamide (“fentanyl”), a Schedule II

10   narcotic drug controlled substance.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             5
     Case 2:20-cr-00346-DMG Document 20 Filed 08/11/20 Page 6 of 11 Page ID #:194



1                                       COUNT SIX

2                           [18 U.S.C. § 924(c)(1)(A)(i)]

3                                  [DEFENDANT SOLIS]

4         On or about July 29, 2020, in Los Angeles County, within the

5    Central District of California, defendant GUSTAVO JACIEL SOLIS

6    knowingly possessed firearms, namely, a Maverick Arms, Model 88, 12-

7    gauge shotgun, bearing serial number 0271769, a Smith and Wesson,

8    model M&P .40 caliber semi-automatic pistol, bearing serial number

9    MFP7521, a Smith and Wesson, model SD9 VE 9mm semi-automatic pistol,

10   bearing serial number FBF1098, and a Glock-style Polymer80 9mm semi-

11   automatic pistol that did not contain a legitimate manufacturing mark

12   or serial number (also known as a “ghost gun”), in furtherance of a

13   drug trafficking crime, namely, Possession with Intent to Distribute

14   Fentanyl, in violation of Title 21, United States Code, Sections

15   841(a)(1), (b)(1)(B)(vi), as charged in Count Five of this

16   Indictment.

17

18

19

20

21

22

23

24

25

26

27

28

                                             6
     Case 2:20-cr-00346-DMG Document 20 Filed 08/11/20 Page 7 of 11 Page ID #:195



1                              FORFEITURE ALLEGATION ONE

2              [21 U.S.C. § 853; 18 U.S.C. § 924; 28 U.S.C. § 2461(c)]

3         1.     Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 21,

6    United States Code, Section 853, Title 18, United States Code,

7    Section 924, and Title 28, United States Code, Section 2461(c), in

8    the event of any defendant’s conviction of any of the offenses set

9    forth in any of Counts One Through Five of this Indictment.

10        2.     Any defendant so convicted shall forfeit to the United

11   States of America the following:

12               (a)   All right, title and interest in any and all property,

13   real or personal, constituting or derived from, any proceeds which

14   the defendant obtained, directly or indirectly, from any such

15   offense, including but not limited to the following seized on July

16   19, 2020:

17                     i.    One 2012 White Mercedes C Class Sedan, bearing

18   California License Plate 6UYU028, Vehicle Identification No.

19   WDDGF4HB5CA716827;

20                     ii.   $83,777.48 in U.S. currency;

21                     iii. $3,000 in U.S. currency;

22                     iv.   $1,798 in U.S. currency;

23               (b)   All right, title and interest in any and all property,

24   real or personal, used, or intended to be used, in any manner or

25   part, to commit, or to facilitate the commission of any such offense

26   including but not limited to the following:

27

28

                                             7
     Case 2:20-cr-00346-DMG Document 20 Filed 08/11/20 Page 8 of 11 Page ID #:196



1                     i.    One Grey, four-door, 2016 Dodge Charger, bearing

2    California License Plate No. 7RFF971, and Vehicle Identification No.

3    2C3CDXHG5GH179271;

4                     ii.   One White, four-door, 2017 Nissan Sentra, bearing

5    California License Plate No. 7UDH596, and Vehicle Identification No.

6    3N1AB7AP1GY325486;

7               (c)   All right, title, and interest in any firearm or

8    ammunition involved in or used in any such offense, including but not

9    limited to the following:

10                    i.    One Maverick Arms, Model 88, 12-gauge shotgun,

11   bearing serial number 0271769;

12                    ii.   One Smith and Wesson, model M&P .40 caliber semi-

13   automatic pistol, bearing serial number MFP7521;

14                    iii. One Smith and Wesson, model SD9 VE 9mm semi-

15   automatic pistol, bearing serial number FBF1098;

16                    iv.   One Glock-style Polymer80 9mm semi-automatic

17   pistol that did not contain a legitimate manufacturing mark or serial

18   number (also known as a “ghost gun”); and

19              (d)   To the extent such property is not available for

20   forfeiture, a sum of money equal to the total value of the property

21   described in subparagraphs (a), (b), and (c).

22        3.    Pursuant to Title 21, United States Code, Section 853(p),

23   and as incorporated by Title 28, United States Code, Section 2461(c)

24   any defendant so convicted shall forfeit substitute property if, by

25   any act or omission of said defendant, the property described in the

26   preceding paragraph, or any portion thereof: (a) cannot be located

27   upon the exercise of due diligence; (b) has been transferred, sold

28   to, or deposited with a third party; (c) has been placed beyond the

                                             8
     Case 2:20-cr-00346-DMG Document 20 Filed 08/11/20 Page 9 of 11 Page ID #:197



1    jurisdiction of the court; (d) has been substantially diminished in

2    value; or (e) has been commingled with other property that cannot be

3    divided without difficulty.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             9
     Case 2:20-cr-00346-DMG Document 20 Filed 08/11/20 Page 10 of 11 Page ID #:198



1                              FORFEITURE ALLEGATION TWO

2                 [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)]

3          1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 18,

6    United States Code, Section 924(d)(1), and Title 28, United States

7    Code, Section 2461(c), in the event of the defendant’s conviction of

8    the offense set forth in Count Six of this Indictment.

9          2.    The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11               (a)   All right, title, and interest in any firearm or

12   ammunition involved in or used in such offense, including but not

13   limited to the following:

14                     i.    One Mossberg Maverick 12-gauge shotgun, bearing

15   serial number 0271769;

16                     ii.   One Maverick Arms, Model 88, 12-gauge shotgun,

17   bearing serial number 0271769;

18                     iii. One Smith and Wesson, model M&P .40 caliber semi-

19   automatic pistol, bearing serial number MFP7521;

20                     iv.   One Smith and Wesson, model SD9 VE 9mm semi-

21   automatic pistol, bearing serial number FBF1098;

22                     v.    One Glock-style Polymer80 9mm semi-automatic

23   pistol that did not contain a legitimate manufacturing mark or serial

24   number (also known as a “ghost gun”); and

25               (b)   To the extent such property is not available for

26   forfeiture, a sum of money equal to the total value of the property

27   described in subparagraph (a).

28

                                            10
     Case 2:20-cr-00346-DMG Document 20 Filed 08/11/20 Page 11 of 11 Page ID #:199



1                3.    Pursuant to Title 21, United States Code, Section

2    853(p), as incorporated by Title 28, United States Code, Section

3    2461(c), the defendant, if so convicted, shall forfeit substitute

4    property, up to the value of the property described in the preceding

5    paragraph if, as the result of any act or omission of the defendant,

6    the property described in the preceding paragraph or any portion

7    thereof (a) cannot be located upon the exercise of due diligence; (b)

8    has been transferred, sold to, or deposited with a third party; (c)

9    has been placed beyond the jurisdiction of the court; (d) has been

10   substantially diminished in value; or (e) has been commingled with

11   other property that cannot be divided without difficulty.

12                                               A TRUE BILL
13

14
                                                        /S/
15                                               Foreperson

16
      NICOLA T. HANNA
17    United States Attorney

18    BRANDON D. FOX
      Assistant United States Attorney
19    Chief, Criminal Division

20

21
      SCOTT M. GARRINGER
22    Assistant United States Attorney
      Deputy Chief, Criminal Division
23
      JOSHUA O. MAUSNER
24    Assistant United States Attorney
      Acting Deputy Chief,
25    General Crimes Section

26    PATRICK CASTAÑEDA
      Special Assistant United States
27    Attorney, General Crimes Section

28

                                            11
